Per Curiam:
The evidence clearly shows that the defendant Mitchell was not acting in the course of his employment, or within the scope of his authority, in assaulting the plaintiff. There is nothing in the testimony that would make the defendant corporation liable for the assaults of Mitchell; and for that reason the finding that Mitchell was acting within the scope of his authority and that the defendant appellant was liable for Mitchell’s assaults is reversed, the judgment reversed, with costs, and the complaint dismissed, with costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Smith, JJ. Judgment reversed, with costs, and complaint dismissed, with costs.